Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2019/0157346, as disclosed in the IDS).
As for claim 1, Lee discloses in Figs. 2-21B and the related text a memory device comprising: 
a bottom electrode 30; 
a selector 35 over the bottom electrode 30, wherein a sidewall of the bottom electrode 30 and a sidewall of the selector 35 are coterminous (fig. 3A-3B); 
a memory layer 45 over the selector 35 and having a width greater than a width of the selector (fig. 3A-3B); and 
a top electrode 55 over the memory layer 45 (fig. 3A-3B).  

As for claim 2, Lee discloses the memory device of claim 1, further comprising a capping layer 40 between the selector 35 and the memory layer 45, wherein the selector 35 is not in contact with the memory layer 45.  

As for claim 3, Lee discloses the memory device of claim 2, wherein the width of the memory layer 45 is greater than a width of (lower portion of) the capping layer 40 (fig. 3A-3B).  

As for claim 4, Lee discloses the memory device of claim 3, wherein a (lower) sidewall of the capping layer 40 and the sidewall of the bottom electrode 30 are coterminous (fig. 3A-3B).  

As for claim 5, Lee discloses the memory device of claim 1, further comprising a dielectric layer 70/75 surrounding the bottom electrode 30 and the selector 35.  

As for claim 6, Lee discloses the memory device of claim 5, further comprising a capping layer 40 between the selector 35 and the memory layer 45, wherein the dielectric layer 70/75 further surrounds (lower portion of) the capping layer.

As for claim 15, Lee disclose in Figs. 2-21B and the related text a memory device comprising: 
a bottom electrode 30; 
a selector 35 over the bottom electrode 30; 
a memory layer 45 over the selector 35; and 
a top electrode 55 over the memory layer 45, wherein a width of the top electrode 55 is substantially the same as a width of the memory layer 45 and greater than a width of the selector 35.  

As for claim 16, Lee discloses the memory device of claim 15, wherein the width of (lowermost surface of) the selector 35 is substantially the same as a width of (a portion of lowermost surface) the bottom electrode 30 (Claim does not require a maximum/total width of the selector is substantially the same as a maximum/total width of the bottom electrode.  Therefore, for broadest interpretation, any widths of the selector or the bottom electrode consider as a width of the selector and a width of the bottom electrode).  

As for claim 17, Lee discloses the memory device of claim 15, further comprising a capping layer 40 between the selector 35 and the memory layer 45. 

As for claim 18, Lee discloses the memory device of claim 17, wherein a width of (lower portion of) the capping layer 40 is less than a width of the top electrode 55.  

As for claim 19, Lee discloses the memory device of claim 17, wherein the capping layer 40 is a metal nitride material [0057].  

As for claim 20, Lee discloses the memory device of claim 15, wherein a top surface of the bottom electrode 30 is concave (fig. 3A-3B).
  
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huang et al. (US 10,147,876, as disclosed in the IDS).
As for claim 7, Lee discloses the memory device of claim 5, further comprising a capping layer 40 between the selector 35 and the memory layer 45. 
Lee does not disclose a top surface of the capping layer and a top surface of the dielectric layer are substantially coplanar.  
Huang et al. teach in FIG. 6A and the related text a top surface of the capping layer 632 and a top surface of the dielectric layer 626 are substantially coplanar. 
Lee and Huang et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee to include a top surface of the capping layer and a top surface of the dielectric layer are substantially coplanar as taught by Huang et al., in order to improve performance of the device (Huang et al. col. 15 lines 18-32).

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (US 2016/0005963, as disclosed in the IDS).
As for claim 8, Lee discloses substantially the entire claimed invention, as applied in claim 1, except the selector is an ovonic threshold switch (OTS).  
Kim teaches in Fig. 1 and the related text a selector 105 is an ovonic threshold switch (OTS) ([0045] and [0064]).  
Lee and Kim are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee to include the selector is an ovonic threshold switch (OTS) as taught by Kim, in order to reduce off-current (Kim [0064]).

 Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huang et al and/or Kim et al..
As for claims 9-10, Lee disclose in Figs. 2-21B and the related text a memory device comprising: 
a bottom conductive line 20; 
a selector 35 above and electrically connected to the bottom conductive line 20; 
a dielectric layer 70 surrounding the selector 35 and covering the bottom conductive line 20; 
a memory layer 45 above the selector 35 and the dielectric layer 70; and 
a top conductive line 60 above and electrically connected to the memory layer 45.  
Lee does not disclose wherein a bottom surface of the memory layer is in direct contact with the dielectric layer and the selector is an ovonic threshold switch (OTS).  
Huang et al. teach in FIG. 6A and the related text a bottom surface of the memory layer 624 is in direct contact with the dielectric layer 102. 
Kim et al. teach in Fig. 1 and the related text a selector 105 is an ovonic threshold switch (OTS) [0064].  
Lee, Kim et al. and Huang et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee to include a bottom surface of the memory layer is in direct contact with the dielectric layer as taught by Huang et al., in order to improve performance of the device (Huang et al. col. 15 lines 18-32), and to include the selector is an ovonic threshold switch (OTS) as taught by Kim, in order to reduce off-current (Kim et al. [0064]).

As for claim 11, the combined device discloses memory device of claim 9, Lee further disclose a bottom electrode 30 between the selector 35 and the bottom conductive line 20 (FIG. 3A-3B).   

As for claim 12, the combined device discloses memory device of claim 11, Lee further disclose a width of (lowermost surface of) the selector 35 is substantially the same as a width of (a portion of lowermost surface of) the bottom electrode 30 (Claim does not require a maximum/total width of the selector is substantially the same as a maximum/total width of the bottom electrode.  Therefore, for broadest interpretation, any widths of any portions of the selector or the bottom electrode consider as a width of the selector and a width of the bottom electrode).    

As for claim 13, the combined device discloses memory device of claim 9, Lee further disclose a capping layer 40 between the memory layer 45 and the selector 35 (FIG. 3A-3B).   

As for claim 14, the combined device discloses memory device of claim 13, Lee further disclose a memory device of claim 13, wherein a sidewall of (lower portion of) the capping layer is concave (FIG. 3A-3B).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811